Ross and Carro, JJ.,
concur in a memorandum by Carro, J., as follows: Forty apartments are involved herein. It was stipulated, however, that two would be considered as typical and exemplary for the purposes of this proceeding and appeal. Of these two representative apartments, one was vacancy decontrolled on March 31, 1974 and remained vacant until July 15, 1974, and the other was vacancy decontrolled on February 28, 1974 and remained vacant until December 1, 1974. Thus, one of the apartments remained vacant for three and one-half months and the other for eight months, while both were relet within one month of becoming eligible for the 9% one-year guidelines increase. Given the state of the rental market, the implication arises that the vacancies were the result of the owner’s option and perhaps a deliberate attempt to avoid in some part the operation of the law. This is admittedly speculation, as the record is barren of further evidence, and the issue was not raised below. Nevertheless, the observation should not go unnoted.